
	

114 HJ 47 IH: Supporting the establishment of a Presidential Youth Council.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Larson of Connecticut (for himself, Mr. Bishop of Utah, Mr. Ashford, Mrs. Brooks of Indiana, Ms. Brownley of California, Mr. Byrne, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Clay, Mr. Cooper, Mr. Courtney, Mr. Delaney, Ms. Esty, Mr. Fitzpatrick, Mr. Hastings, Mr. Lance, Ms. McCollum, Mr. Neal, Mrs. Noem, Mr. Price of North Carolina, Mr. Ryan of Ohio, Mr. Stewart, Mr. Thompson of California, Mr. Van Hollen, Mr. Westerman, Mr. Young of Iowa, Mr. Young of Alaska, Mr. Young of Indiana, and Mr. Zinke) introduced the following joint resolution; which was referred to the Committee on Education and the Workforce
		
		JOINT RESOLUTION
		Supporting the establishment of a Presidential Youth Council.
	
	
 Whereas the unique perspectives and insights of young people, especially young people who have previously participated in a public policy-related program, outreach initiative, internship, or fellowship opportunity, are essential to ensure that investments made by the Federal Government in youth services are effective and efficient;
 Whereas existing outreach and engagement mechanisms of the Federal Government are designed in ways that inhibit the participation, and lead to the underrepresentation, of young people in the policymaking process; and
 Whereas numerous Members of Congress, Governors, State legislatures, mayors, and city councils have created youth councils that have proven to be an effective means of receiving input from young people, which leads to more effective and efficient policies: Now, therefore, be it
	
		1.Presidential Youth Council
 (a)Congress— (1)supports the establishment with private funds of a Presidential Youth Council to—
 (A)advise the President and the administration on the perspectives of young people; (B)make public policy-related youth programs more efficient and effective; and
 (C)address issues that will affect the long-term future of the United States; (2)recommends that the Presidential Youth Council be composed of 24 young people who—
 (A)are appointed by leaders of the majority and minority parties in the House and the Senate, and the President, in the manner described in subsection (b);
 (B)are 16 to 24 years of age; (C)have participated in a public policy-related program, outreach initiative, internship, fellowship, or congressionally sponsored youth advisory council;
 (D)can constructively contribute to policy deliberations; (E)can conduct outreach to solicit the views and perspectives of peers; and
 (F)have backgrounds that reflect the racial, socioeconomic, and geographic diversity of the United States; and
 (3)recommends that the Presidential Youth Council as a whole undertake activities to solicit the unique views and perspectives of young people and bring those views and perspectives to the attention of the head of each department or agency of the Federal Government and Congress.
 (b)Congress recommends that the members of the Presidential Youth Council be appointed in the following manner:
 (1)The President shall appoint 4 Council members. (2)The Speaker of the House shall appoint either 4 Council members (if the Speaker belongs to the same political party as the President) or 6 Council members (if the Speaker does not belong to the same political party as the President).
 (3)The Minority Leader of the House shall appoint either 4 Council members (if the Minority Leader belongs to the same political party as the President) or 6 Council members (if the Minority Leader does not belong to the same political party as the President).
 (4)The Majority Leader of the Senate shall appoint 4 Council members (if the Majority Leader belongs to the same political party as the President) or 6 Council members (if the Majority Leader does not belong to the same political party as the President).
 (5)The Minority Leader of the Senate shall appoint either 4 Council members (if the Minority Leader belongs to the same political party as the President) or 6 Council members (if the Minority Leader does not belong to the same political party as the President).
				
